*834In an action to recover damages for personal injuries, the defendant Sahney Jagjeet Singh appeals from so much of an order of the Supreme Court, Suffolk County (Loughlin, J.), dated September 8, 2006, as denied those branches of his cross motion which were for summary judgment dismissing the complaint insofar as asserted against him by the plaintiffs Veronica Tavarez and Hilda Santana on the ground that they did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant failed to make a prima facie showing that neither the plaintiff Veronica Tavarez nor the plaintiff Hilda Santana (hereinafter the plaintiffs) sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see Tchjevskaia v Chase, 15 AD3d 389 [2005]). The affirmed reports of the appellant’s examining neurologist disclose that he found limitations in cervical range of motion in both plaintiffs. Under the circumstances, it is unnecessary to consider the sufficiency of the plaintiffs’ opposition papers (see Chaplin v Taylor, 273 AD2d 188 [2000]). Schmidt, J.P., Crane, Krausman and Dickerson, JJ., concur.